SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RVPLUS INC. (Exact Name of Registrant in its Charter) Delaware 27-1986126 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) RVPLUS INC. 4278 S. Chegwidden Lane Taylorsville, Utah 84123 Tel.: (801) 674-3757 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) CORPORATION SERVICE COMPANY 2711 Centerville Road, Suite 400 Wilmington, DE 19808 (302) 636-5401 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share. $ $ $ (1)This Registration Statement covers the resale by our selling shareholders of up to 4,380,000 shares of our common stock, par value $0.0001 per share, previously issued to such selling shareholders. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.01 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Table of Contents PRELIMINARY PROSPECTUS Subject to completion, datedNovember_, 2010 RVPLUS INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.01 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page7 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: ­­­, 2010 TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financials 2 Risk Factors 3 Use of Proceeds 6 Determination of Offering Price 7 Dilution 7 Selling Shareholders 7 Plan of Distribution 9 Description of Securities to be Registered 10 Interests of Named Experts and Counsel 10 Description of Business 11 Description of Property 13 Legal Proceedings 13 Market for Common Equity and Related Stockholder Matters 13 Index to Financial Statements F-1 Management Discussion and Analysis of Financial Condition and Financial Results 15 Plan of Operations 15 Executive Compensation 17 Security Ownership of Certain Beneficial Owners and Management 18 Transactions with Related Persons, Promoters and Certain Control Persons 18 Table of Contents Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “RVPLUS,” “Company,” “we,” “us” and “our” refer to RVPLUS Inc. Overview We are a development stage company incorporated on January 29, 2010 under the laws of the State of Delaware. Our initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. A substantial portion of our activities to date have involved developing a business plan and establishing contacts and visibility in the marketplace. We are a development stage company. Our initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. Our plan is to develop, manufacture and market products related to the recreational vehicle industry. We plan to develop and possibly patent three products: the Auto Brake, Air Brake Safety Lock and Jack Pads. We plan to sell the products we develop as well as act as a retail provider of other RV products through our planned website located at www.rvplusonline.com. The shares of our common stock being offered for resale by the selling security holders consist of 4,380,000 sharesof our common stock beneficially owned by 36 shareholders. Such shareholders include the holders of the 4,380,000 shares sold in our private offering pursuant to Regulation D Rule 506 completed onJuly 19, 2010 at an offering price of $0.01. The selling security holders may sell some or all of their shares at a fixed price of $0.01 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTC Bulletin Board, shareholders may sell their shares in privatetransactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holders must be made at the fixed price of $0.01 until a market develops for the stock. Using an annualized figure of $24,500 for our costs, including professional and legal services (e.g. bookkeeping, audit costs, attorney fees, advertising and EDGAR services), costs are approximately $2,040 a month. Given the amount of cash currently on hand, we expect our current cash reserves to last for 18-19 months. Our independent auditors have issued a going concern opinion that raises substantial doubt about our ability to continue as a going concern. As reflected in the financial statements in this prospectus, we are a development stage company with limited operations.We had a net loss of $8,590 since inception through July 31, 2010. We incurred professional fees totaling $8,009 and general and administrative expenses of $581 for the same period, inception through July 31, 2010. Cash on hand as of July 31, 2010 was $37,994. Our President, CEO, CFO and sole director, Christopher M. Day, is currently and will remain after the offering our majority shareholder. Where You Can Find Us Our principal executive office is located at ­­­­­4278 S. Chegwidden Lane, Taylorsville, UT 84123, and our telephone number is (801) 674-3757. The Offering Common stock offered by selling security holders 4,380,000 shares of common stock. This number represents 46.7% of our current outstanding common stock (1). Common stock outstanding before the offering 9,380,000 common shares as of November 10 , 2010. Common stock outstanding after the offering 9,380,000 shares. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 7. Based on 9,380,000 shares of common stock outstanding as of November 10 , 2010. 1 Table of Contents Summary of Financial Information The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception, January 29, 2010 through April 30, 2010 are derived from our audited financial statements. The statement of operations and balance sheet data from inception, January 29, 2010 through July 31, 2010 are derived from our unaudited financial statements. For the Period from Inception (January 29, 2010) through April 30, 2010 For the period from inception (January 29, 2010) through July 31, 2010 (unaudited) STATEMENT OF OPERATIONS Revenues $
